Citation Nr: 0609153
Decision Date: 03/29/06	Archive Date: 06/16/06

Citation Nr: 0609153	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  03-22 110	)	DATE MAR 29 2006
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a skin disorder, 
claimed as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
February 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 decision rendered by the Togus, 
Maine Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

VACATUR

Historically, in May 2002, in pertinent part, the RO denied 
the veteran's claims for service connection for a skin 
disorder, and for an evaluation in excess of 10 percent for 
bilateral tinnitus.  In November 2003, the veteran testified 
before the undersigned during a videoconference hearing held 
at the RO.  In May 2004, the Board denied the claim for an 
evaluation in excess of 10 percent for bilateral tinnitus and 
remanded the issue of service connection for a skin disorder.  
The veteran did not appeal the Board's decision denying an 
evaluation in excess of 10 percent for bilateral tinnitus.  

The matter was most recently before the Board in January 
2006.  At such time, the Board remanded the issue of service 
connection for a skin disorder.  The Board advised the 
veteran that it no longer had appellate jurisdiction 
concerning any claim for an evaluation in excess of 10 
percent for tinnitus.  

Subsequent to the issuance of that remand, the Board was 
informed that the veteran had submitted to the VA Regional 
Office, a VA Form 21-4138 in September 2005 (which was not 
associated with the claims folder prior to the Board's 
issuance of the January 2006 remand), wherein he expressly 
stated his desire to withdraw his appeal as to the issues of 
service connection for a skin disorder and entitlement to an 
evaluation in excess of 10 percent for tinnitus.  

The veteran's withdrawal of his appeal as to the issue of 
entitlement to service connection for a skin disorder renders 
the January 2006 remand directing additional development of 
that claim moot.  In this circumstance, the appropriate 
remedy is to vacate the January 2006 Board remand and to 
issue a decision which dismisses the instant appeal based on 
the veteran's withdrawal of the same.  Simultaneous with the 
issuance of this vacatur, another decision will be issued 
under the same docket number, based on the veteran's request 
to withdraw this appeal.  

ORDER

The Board remand of January 31, 2006, in the above captioned 
appeal is vacated.



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This vacatur is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


Citation Nr: 0602715	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  03-22 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine 


THE ISSUE

Entitlement to service connection for a skin disorder, 
claimed as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  

In May 2002, the RO granted the claim of entitlement to 
service connection for tinnitus and assigned a 10 percent 
evaluation, effective September 2001.  The RO also denied the 
claim of entitlement to service connection for a skin 
disorder.  

In November 2003, the veteran presented personal testimony 
during a Board video-conference hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.  

This case was previously before the Board.  In August 2004, 
the Board remanded the issue of entitlement to service 
connection for a skin disorder.  The claim for separate 10 
percent ratings for both ears for bilateral tinnitus was 
denied.  There was no timely appeal of this issue filed with 
United States Court of Appeals for Veterans Claims (the 
Court).  In correspondence received from the veteran and in 
statements made by his representative, they continue to 
contend that a separate 10 percent rating is warranted for 
tinnitus of each ear.  The Board construes these statements 
as informal claims for an increased rating for bilateral 
tinnitus, and refers this matter to the RO.  

However, the veteran is hereby informed that the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in Smith v. Nicholson, No. 01-623 (U.S. Vet. App. 
April 5, 2005), that reversed a decision of the Board of 
Veterans' Appeals (Board) which concluded that no more than a 
single 10-percent disability evaluation could be provided for 
tinnitus, whether perceived as bilateral or unilateral, under 
prior regulations.  The United States Department of Veterans 
Affairs (VA) disagrees with the Court's decision in Smith and 
is seeking to have this decision appealed to the United 
States Court of Appeals for the Federal Circuit.  To avoid 
burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of Veterans Affairs has imposed a stay 
on the adjudication of tinnitus claims affected by Smith.  
The specific claims affected by the stay include (1) all 
claims in which a claim for compensation for tinnitus was 
filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  

Once a final decision is reached on appeal in the Smith case, 
the adjudication of any tinnitus cases that have been stayed 
will be resumed.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In August 2004, this case was remanded in order that the 
veteran be afforded a VA dermatology examination to determine 
whether any currently existing skin disorder was related to 
the veteran's exposure to herbicides while stationed in the 
Republic of Vietnam.

In June 2005, the veteran was examined by a physician; in 
fact, the same physician that evaluated him in April 2002.  
As part of the remand, the claims folder was to be made 
available to the examiner prior to review of the case.  It is 
not apparent from the examination report whether this was 
accomplished.  A remand by the Board confers on an appellant 
the right to VA compliance with the terms of the remand order 
and imposes on the Secretary a concomitant duty to ensure 
compliance with those terms.  See Stegall v. West, 11 
Vet.App. 268, 271 (1998).  

In order to afford the veteran due process of law, the case 
must, unfortunately, be remanded for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
VA and non-VA who treated the veteran for 
a skin disorder since service.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order that the veteran be 
provided the opportunity to obtain and 
submit those records for VA review. 

2.  The veteran should be afforded a VA 
dermatology examination to determine 
whether any currently existing skin 
disorders are the result of exposure to 
herbicides while stationed in Vietnam.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the dermatologist, for review of the 
case.  A notation to the effect that this 
record review took place should be 
included in the report of the physician.  
The physician should indicate whether any 
current skin disorders are as likely as 
not (50 percent probability) the result 
of exposure to herbicides while stationed 
in Vietnam.  Adequate reasons and bases 
are to be provided with the opinion.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


 
 
 
 





 
 
 
 

